In the

    United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 
Nos. 15‐2890, 15‐2946 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                 v. 

CLARK BICKART and JERLENE BICKART, 
                                    Defendants‐Appellants. 
 
                     ____________________ 

        Appeals from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
          No. 14‐cr‐00245 — Thomas M. Durkin, Judge. 
                     ____________________ 

      ARGUED APRIL 19, 2016 — DECIDED JUNE 17, 2016 
                ____________________ 

   Before BAUER, POSNER, and FLAUM, Circuit Judges. 
    FLAUM, Circuit Judge. Clark and Jerlene Bickart were con‐
victed for tax fraud for submitting a falsified tax return sup‐
ported by fabricated 1099‐OID forms. The Bickarts challenge 
the  imposition  of  the  sophisticated  means  sentencing  en‐
hancement as well as their conditions of supervised release. 
For the following reasons, we vacate the third‐party notifica‐
2                                                         Nos. 15‐2890, 15‐2946 

tion condition of Jerlene Bickart’s supervised release and re‐
mand for resentencing. We affirm defendants’ sentences and 
remaining  conditions  of  supervised  release  in  all  other  re‐
spects. 
                                         I. Background 
    On May 4, 2009, Jerlene Bickart, with the assistance of her 
husband, Clark Bickart, prepared and filed an income tax re‐
turn containing a false income amount and a false withhold‐
ing amount. The false income and withholding amounts were 
supported by nine fabricated 1099‐OID forms that were sub‐
mitted separately to the Internal Revenue Service (“IRS”) in 
April 2009.1 The 1099‐OID forms were made to appear as if 
they  came  from  a  number  of  major  financial  institutions, 
when  in  fact,  the  financial  institutions  never  issued  any  in‐
come  to  Jerlene  nor  withheld  any  taxes  from  her.  Jerlene 
claimed  the  Bickarts’  mortgage  and  credit  limits  as  income, 
and  withheld  that  amount  minus  $100.  On  May  15,  the  IRS 
paid Jerlene her claimed refund of $115,412. Absent the false 
income  and  withholding  amounts,  Jerlene’s  refund  would 
have been only $263. 
   In January 2011, the IRS conducted an audit and discov‐
ered that these financial institutions never paid income to nor 
withheld taxes from Jerlene. On March 23, the IRS sent Jerlene 
a bill for $217,923 for past due taxes, penalties, and interest, 
and explained that the submitted 1099‐OID forms were fraud‐
ulent.  


                                                 
1  1099‐OID forms report taxable income from original issue discount—a 

form of interest on debt instruments—and any income tax withheld. See 
United States v. Rampton, 762 F.3d 1152, 1153–54 (10th Cir. 2014). 
Nos. 15‐2890, 15‐2946                                                3

    Over the next four years, the Bickarts engaged in obstruc‐
tive conduct to avoid paying their tax debt. The Bickarts first 
sent the IRS a 1040‐V form, an IRS payment coupon, purport‐
ing to pay the amount. As an IRS agent later explained, this 
form did not constitute payment. 
    On August 19, 2011, IRS agents interviewed the Bickarts. 
Jerlene told the agents that she and Clark had prepared the 
tax  return  and  submitted  the  1099‐OID  forms.  Clark  stated 
that  he  had  prepared  the  1099‐OID  forms  based  on  infor‐
mation he obtained from a website. He claimed that he had 
spent over six months preparing to file the forms.  
    In May 2012, an IRS revenue officer met with Jerlene. Jer‐
lene claimed that the 1040‐V form had satisfied the tax debt. 
The  revenue  officer  informed  Jerlene  that  the  form  did  not 
constitute  payment.  After  the  IRS  sent  another  bill,  Jerlene 
sent the bill back with a response claiming that the bill had 
already  been  paid  along  with  a  fraudulent  1099‐OID  form. 
Then, in July 2012, Jerlene mailed a letter to the revenue of‐
ficer with a number of baseless accusations, including that the 
officer had committed mail fraud by attempting to levy her 
wages.  She  sent  an  equally  bizarre  letter  in  December  2012, 
this time with a “fee schedule,” in which she claimed that the 
revenue officer owed her 588 ounces of silver because he had 
committed “Larceny by Trick.” In October 2013, Clark filed a 
frivolous  lawsuit  in  the  Northern  District  of  Illinois  against 
the revenue officer and his supervisor under a fake name. 
    On May 1, 2014, Clark and Jerlene Bickart were indicted 
for conspiring to file a false claim to defraud the government 
in violation of 18 U.S.C. § 286 and for filing a false claim in 
violation of 18 U.S.C. § 287. 
4                                            Nos. 15‐2890, 15‐2946 

    The Bickarts proceeded pro se at trial and continued their 
pattern of obstructive conduct. Defendants filed motions al‐
leging that they were sovereign citizens. They made various 
nonsensical accusations, including that “attorneys and judges 
of the United States are agents of the British Crown and an‐
swer to the [Queen] of England.” Neither defendant testified. 
On March 20, 2015, the jury found defendants guilty on both 
counts.  The  Bickarts  moved  for  acquittal,  but  their  motions 
were denied. 
    Prior to sentencing, the U.S. Probation Office filed a pre‐
sentence  investigation  report  (“PSR”).  The  PSR  stated  that 
each defendant had a base offense level of 16. The PSR applied 
a  two‐level  enhancement  for  sophisticated  means  because 
“defendants created and submitted false and fictitious Forms 
1099‐OID in support of the 2008 tax return.” The PSR also ap‐
plied a two‐level enhancement for obstruction of justice. Nei‐
ther defendant had a criminal history. Based on the total of‐
fense  level  of  20,  the  sentencing  guidelines  provided  for  an 
imprisonment range of 33 to 41 months. 
   The  PSR  also  recommended  that  both  defendants  serve 
one  to  three year terms of  supervised release and proposed 
twenty‐two conditions of supervised release, including three 
mandatory  conditions,  eleven  discretionary  conditions,  and 
eight  special  conditions.  The  Bickarts  objected  to  several  of 
these  conditions  prior  to  sentencing.  The  government  ac‐
cepted defendants’ objection related to the excessive use of al‐
cohol condition but disputed their objections related to pro‐
bation officer visits and third‐party notification. 
    Defendants accepted their appointed attorneys’ assistance 
for sentencing. At the hearing, neither defendant objected to 
the PSR’s guidelines calculations, including the application of 
Nos. 15‐2890, 15‐2946                                               5

the sophisticated means enhancement. The district court con‐
cluded  that  the  sophisticated  means  enhancement  applied 
“because false and fictitious Forms 1099‐OIDs were prepared 
and  submitted  in  support  of  the  2008  return.  It  took  some 
amount  of  cleverness  to  create  such  documents  and  send 
them in.” The scheme “was a calculated effort to steal money 
from the government.” The district court sentenced each de‐
fendant to concurrent terms of 24 months in prison, 9 months 
below  the  guidelines  range,  with  their  terms  staggered,  as 
well as restitution.  
    The court also imposed a two‐year term of supervised re‐
lease for each defendant. Defendants objected to two condi‐
tions  at  sentencing.  Defendants  first  objected  to  the  third‐
party  notification  condition,  which  requires  them  to  notify 
third parties of risks related to their criminal history when di‐
rected  by  the  probation  office,  as  vague.  The  district  court 
nonetheless imposed the condition but modified it to require 
the probation office to seek the district court’s approval before 
notifying  or  requiring  that  defendants  notify  third  parties. 
The modified condition also gives defendants seven days to 
object to notification. 
    Additionally, defendants objected to the condition permit‐
ting a probation officer to visit them at home or at work at any 
reasonable time, arguing that the condition was unnecessary 
and would make it difficult to secure and retain employment 
upon release. The district court overruled the objection, find‐
ing that it would be contrary to the goals of the probation of‐
fice to do anything that would cause defendants to lose their 
jobs. Defendants appeal, challenging the application of the so‐
phisticated means enhancement and the following conditions 
of supervised release: 
6                                             Nos. 15‐2890, 15‐2946 

        Discretionary Condition #4: Seek, and work conscien‐
         tiously,  at  lawful  employment  or  pursue  conscien‐
         tiously a course of study or vocational training that will 
         equip the defendant for employment.  
        Special Condition #5: Not incur new credit charges or 
         open additional lines of credit without the approval of 
         a probation officer unless the defendant is in compli‐
         ance  with  the  financial  obligations  imposed  by  this 
         judgment. 
        Special Condition #7: Notify the court of any material 
         change in the defendant’s economic circumstances that 
         might affect the defendant’s ability to pay restitution, 
         fines, or special assessments.  
        Special Condition #12: Notify, as directed by the Pro‐
         bation Officer, third parties of risks that may be occa‐
         sioned by the defendant’s criminal record or personal 
         history  or  characteristics  and  shall  permit  the  Proba‐
         tion Officer to make such notifications and to confirm 
         the defendant’s compliance with such notification re‐
         quirement.  If  the  Probation  Officer  believes  notifica‐
         tion  is  necessary,  she  shall  inform  the  defendant  and 
         seek the Court’s permission in advance. The defendant 
         shall be given 7 days advance notice in order to object 
         and seek legal representation from his attorney and/or 
         the Federal Defender’s Office. If the defendant does not 
         object within the 7 day time frame, the Probation Of‐
         ficer shall make the notification, with the Court’s per‐
         mission. 
Nos. 15‐2890, 15‐2946                                             7

      Discretionary Condition #16: Permit a probation officer 
       to visit the defendant at any reasonable time at home 
       and at work. 
                         II. Discussion 
   A. Sophisticated Means Enhancement 
    Both defendants challenge the application of the sophisti‐
cated means sentencing enhancement. Ordinarily, “[t]he dis‐
trict  court’s  finding  that  the  defendant  employed  sophisti‐
cated means to impede the discovery of the existence and the 
extent of his criminal conduct is a factual one reviewed by this 
Court for clear error.” United States v. Friend, 104 F.3d 127, 129 
(7th Cir. 1997). However, defendants concede that there was 
no objection to the enhancement during sentencing, and thus 
we review for plain error. United States v. Austin, 806 F.3d 425, 
434  (7th  Cir.  2015).  To  demonstrate  plain  error,  defendants 
must show: (1) an error or defect, (2) that is clear or obvious, 
(3) affecting the defendants’ substantial rights. Id. Even then, 
we have discretion to correct the error if it seriously impugns 
the fairness, integrity, or public reputation of the judicial pro‐
ceedings, but we need not do so. Id. 
    The  sentencing  guidelines  call  for  a  two‐level  enhance‐
ment  for  offenses  involving  sophisticated  means.  U.S.S.G. 
§ 2T1.1(b)(2).  The  application  note  provides  that  “’sophisti‐
cated means’ means especially complex or especially intricate 
offense conduct pertaining to the execution or concealment of 
an offense. Conduct such as hiding assets or transactions, or 
both, through the use of fictitious entities, corporate shells, or 
offshore financial accounts ordinarily indicates sophisticated 
8                                            Nos. 15‐2890, 15‐2946 

means.”  Id.  at  cmt.  n.5.  The  district  court  imposed  this  en‐
hancement  because  it  found  that  defendants  fabricated  the 
1099‐OID forms to support their tax return. 
   Defendants  insist  that  the  district  court  should  not  have 
applied the sophisticated means enhancement because their 
conduct did not involve any concealment beyond that inher‐
ent  in  the  tax  fraud  itself.  Defendants  contend  that  Clark 
merely printed the forms from the internet and filled them out 
using information he found on a website. They contrast this 
case  with  “truly  sophisticated”  schemes  such  as  those  em‐
ploying offshore accounts or corporate shells. And they em‐
phasize that the scheme involved only themselves, occurred 
only once, and was easy for the IRS to detect. 
    In United States v. Kontny, 238 F.3d 815 (7th Cir. 2001), we 
examined the sophisticated means enhancement in depth. We 
explained that “[t]he more sophisticated the efforts that an of‐
fender employs to conceal his offense, the less likely he is to 
be detected, and so he should be given a heavier sentence to 
maintain the same expected punishment … .” Id. at 820. Ac‐
cordingly,  we  held  that  “sophistication”  refers  “to  the  pres‐
ence of efforts at concealment that go beyond (not necessarily 
far beyond, for it is only a two‐level enhancement … ) the con‐
cealment inherent in tax fraud.” Id. at 821. In Kontny, the de‐
fendants wrote separate checks to employees, reprogrammed 
a computer, and falsified payment stubs sent to their account‐
ants in order to classify overtime pay as wages. Id. at 820. We 
noted that although the defendants’ efforts were unsophisti‐
cated in the “lay sense of the word” and compared to the il‐
lustrative examples in the guidelines’ application notes, they 
“were  sophisticated  in  relation  to  a  [hypothetical]  case  in 
which  the  owner  of  a  shop  evades  taxes  by  emptying  the 
Nos. 15‐2890, 15‐2946                                              9

drawer of the cash register before counting the day’s cash re‐
ceipts  and  puts  the  cash  thus  skimmed  into  a  shoebox  and 
slides it under his bed … .” Id. 
    Likewise, in United States v. Fife, 471 F.3d 750, 753 (7th Cir. 
2006),  we  stated  that  sophisticated  means  “are  those  which 
are more complex than those involved in the run‐of‐the‐mill 
tax evasion case.” The enhancement “does not require a bril‐
liant scheme, just one that displays a greater level of planning 
or concealment than the usual tax evasion case.” Id. at 754.  
     Our  precedent  therefore  supports  the  application  of  the 
sophisticated means enhancement in this case. As Kontny ex‐
plains, the enhancement requires some efforts of concealment 
beyond the concealment inherent in tax fraud. 238 F.3d at 821. 
To  prove  tax  fraud  under  §  287,  the  government  need  only 
show  that  a  defendant  knowingly  presented  a  false  claim, 
such as understating income or overstating withholdings on 
a tax  return. See  United States v. Clarke,  801 F.3d 824,  827–28 
(7th Cir. 2015). Consequently, the Bickarts’ fabrication of the 
1099‐OID  forms  to  corroborate  their  false  return  represents 
concealment that moves this case beyond basic tax fraud. The 
Bickarts fabricated nine different 1099‐OID forms to appear as 
if  the  forms  came  from  various  major  financial  institutions. 
They calculated falsified income and withholding amounts to 
maximize  their  tax  return.  They  submitted  the  1099‐OID 
forms  and  then,  separately,  the  falsified  tax  return,  with 
amounts  corresponding  to  those  in  the  1099‐OID  forms.  In‐
deed, Clark told the IRS agent during his interview that the 
fraud took six months of planning and research. 
    To be clear, the Bickarts’ conduct ranks on the low‐end of 
tax  scheme sophistication. But the fact that they could have 
used “even more elaborate mechanisms to conceal” the fraud 
10                                           Nos. 15‐2890, 15‐2946 

does not defeat a finding of sophisticated means. United States 
v. Madoch, 108 F.3d 761, 766 (7th Cir. 1997). The enhancement 
is aimed at defendants who take deliberate steps to make their 
criminal activity difficult to detect. United States v. O’Doherty, 
643 F.3d 209, 220 (7th Cir. 2011). This accurately describes the 
Bickarts’ conduct. Further, our conclusion is consistent with 
the views expressed by our sister circuits to address instances 
of 1099‐OID fraud. See United States v. Johnston, 620 F. App’x 
839, 854 (11th Cir. 2015), cert. denied, 2016 WL 1117477 (2016) 
(“[T]he  concept  of  the  1099‐OID  scheme  itself  is  inherently 
more  sophisticated  than  the  standard  tax  fraud,  where  one 
simply  overstates  withholdings  or  understates  income.”); 
United States v. Morris, 573 F. App’x 712, 727 (10th Cir. 2014) 
(“[T]he complexity of the Form 1099‐OID scheme supported 
the  application  of  the  sophisticated  means‐enhancement.”). 
Therefore, the district court did not plainly err in applying the 
sophisticated means enhancement to defendants’ sentences.  
      B. Conditions of Supervised Release 
    Defendants  also  raise  several  arguments  related  to  their 
terms of supervised release. Defendants first contend that the 
district  court  did  not  adequately  justify  the  terms  of  super‐
vised  release.  We  review  de  novo  whether  a  district  court 
committed procedural error in imposing such conditions, in‐
cluding whether the court adequately explained the sentence. 
United States v. Poulin, 745 F.3d 796, 800 (7th Cir. 2014).  
    Defendants  also  argue  that particular conditions of their 
supervised  release  are  vague  or  overbroad.  We  review  con‐
tested conditions for abuse of discretion and uncontested con‐
ditions for plain error. United States v. Armour, 804 F.3d 859, 
867 (7th Cir. 2015). 
Nos. 15‐2890, 15‐2946                                             11

   1. Two‐Year Terms of Supervised Release 
    Both defendants contend that the district court did not ad‐
equately  explain  the  reasons  for  imposing  their  respective 
two‐year terms of supervised release. The district court “must 
justify the conditions and the length of the term at sentencing 
by an adequate statement of reasons.” United States v. Kappes, 
782 F.3d 828, 845 (7th Cir. 2015). A district judge need not ad‐
dress  every  factor  in  a  checklist  fashion  nor  give  a  speech 
about each condition, but should rarely, if ever, list a multi‐
tude of conditions without discussion. Id. at 845–46. 
     At sentencing,  the  district court carefully considered the 
factors set forth in 18 U.S.C. § 3553(a) before imposing Clark’s 
two‐year  prison  sentence.  The  court  next  imposed  Clark’s 
two‐year  term  of  supervised  released  and  pronounced  the 
conditions of that supervision. The district court then turned 
to  Jerlene,  imposed  the  same  prison  sentence  as  it  did  for 
Clark, and stated: “I’m going to impose the same conditions 
of supervised release on you. Do you wish to have me state 
them  again?”  Jerlene  responded  “no”  and  the  district  court 
imposed the same conditions without any further explication. 
On appeal, defendants argue that under 18 U.S.C. § 3583(c), 
the  district  court  was  required  to  consider  separately  the  § 
3553(a)  factors  justifying  their  respective  terms  and  condi‐
tions of supervised release.  
    This argument is foreclosed by United States v. Armour, in 
which we explained that “[s]upervised release is part of the 
sentence imposed, so the district court’s justifications for im‐
posing  the  [sentence  of  imprisonment]  also  apply  to  the  … 
term  of  supervised  release.”  804  F.3d  at  867–68.  Defendants 
concede that the district court adequately justified their terms 
of imprisonment. 
12                                           Nos. 15‐2890, 15‐2946 

    Moreover, the record indicates that the district court did 
not simply list the terms of supervised release without expla‐
nation. The district court specifically tied the conditions of su‐
pervised release to the § 3553(a) factors,  explaining  that  the 
discretionary conditions “are all necessary to facilitate super‐
vision of you, which is important to promote respect for the 
law and deter you from future crimes.” The court also noted 
that the special conditions “are necessary to provide for your 
rehabilitation and ensure that you’re engaged in lawful pur‐
suits rather than criminal activity,” and “are necessary in light 
of the significant losses your scheme caused the United States 
Treasury.”  Furthermore,  the  district  court  engaged  in  a  de‐
tailed  exposition  of  the  two  conditions  that  defendants  ob‐
jected to at sentencing—the third‐party notification condition 
and probation officer visit condition—thoroughly explaining 
why these particular conditions were necessary. 
    Jerlene  also  argues  that  the  district  court  erred  by  not 
orally stating the conditions of her supervised release when 
sentencing her. It is true that a district court must orally pro‐
nounce  all  conditions  at  sentencing.  Kappes,  782  F.3d  at  839 
(requiring  that  a  district  court  “orally  pronounce  all  condi‐
tions”). But Jerlene waived this issue when she stated that a 
recitation  of  the  identical  conditions  imposed  just  moments 
earlier on her husband was unnecessary.  
      2. Seek and Work Conscientiously Requirement 
   Next, defendants challenge several specific terms of their 
supervised  release.  Jerlene  first  contends  that  discretionary 
condition  #4,  which  provides  that  defendants  must  “[s]eek, 
and  work  conscientiously,  at  lawful  employment  or  pursue 
conscientiously a course of study or vocational training that 
will equip the defendant for employment,” is impermissibly 
Nos. 15‐2890, 15‐2946                                             13

vague  because  “conscientiously”  is  undefined.  She  did  not 
object  to  this  condition  at  sentencing  and  so  we  review  for 
plain error. “A condition of supervised release is unconstitu‐
tionally vague if it would not afford a  person  of reasonable 
intelligence  with  sufficient  notice  as  to  the  conduct  prohib‐
ited.” Armour, 804 F.3d at 868 (quoting United States v. Schave, 
186 F.3d 839, 843 (7th Cir. 1999)). Jerlene analogizes this con‐
dition to the condition that a defendant work “regularly at a 
lawful occupation,” which we found vague in Kappes, and the 
condition  that  a  defendant  not  “frequent”  certain  places, 
which we struck down in Thompson. Kappes, 782 F.3d at 849; 
United States v. Thompson, 777 F.3d 368, 379 (7th Cir. 2015). The 
government responds that the condition is not vague because 
“conscientiously” has a generally understood meaning—be‐
ing “careful about doing what you are supposed to do.” 
    Although  this  condition  could  perhaps  be  worded  more 
clearly, we agree with the government that it passes muster, 
especially under plain error review. The condition is meant to 
ensure that defendants are genuinely working towards pay‐
ing restitution. This understanding would be sufficiently clear 
to a reasonable person. 
   3. Prohibition Against New Credit Charges 
    Both  Bickarts  challenge  special  condition  #5,  which  pro‐
hibits them from “incur[ring] new credit charges or open[ing] 
additional lines of credit without the approval of a probation 
officer unless the defendant is in compliance with the finan‐
cial  obligations  imposed  by”  the  court.  Defendants  did  not 
object to this condition at sentencing, and thus we review for 
plain error. Defendants argue that the condition is overbroad 
because it will prevent them from making essential purchases 
14                                           Nos. 15‐2890, 15‐2946 

such as food and gasoline, impose an undue burden on them, 
and stifle rehabilitative ends. 
    Yet, as the government points out, this condition will only 
restrict defendants if they fail to comply with the restitution 
obligations  imposed  by  the  district  court.  The  restitution 
judgment includes a schedule for payments, demanding “an 
amount that is at least 10 percent of your net monthly income, 
defined as income net of reasonable expenses for basic neces‐
sities such  as  food, shelter, utilities, insurance,  and employ‐
ment‐related expenses.” In other words, the schedule of resti‐
tution  payments  only  requires  that  defendants  pay  ten  per‐
cent of their monthly income less basic expenses. Further, the 
condition includes an exception if defendants obtain the ap‐
proval of a probation officer. Given these limits, defendants’ 
concerns are exaggerated. The condition does not impose an 
undue burden; rather, it imposes a reasonable restriction on 
defendants’ financial affairs while they fulfill their restitution 
obligations.  
      4.  Change  in  Economic  Circumstances  Notification  Require‐
      ment 
    Jerlene contends that the condition requiring defendants 
to “[n]otify the court of any material change in the defendant’s 
economic  circumstances  that  might  affect  the  defendant’s 
ability to pay restitution, fines, or special assessments” is un‐
constitutionally vague because the meaning of “any material 
change” is not defined. We review this condition for plain er‐
ror. Jerlene analogizes her case to Kappes, in which we noted 
that a condition requiring the defendant to notify his proba‐
tion  officer  of  any  change  in  employment  “fails  to  indicate 
whether change in employment just means changing employ‐
ers or also includes changing from one position to another for 
Nos. 15‐2890, 15‐2946                                               15

the  same  employer  at  the  same  workplace.”  782  F.3d  at  849 
(quoting Thompson, 777 F.3d at 379).  
    The condition in this case is more precise than the one ad‐
dressed  in  Kappes.  Jerlene  must  only  notify  the  court  of  a 
change in economic circumstance when that change is mate‐
rial, and the condition specifically ties the requirement to de‐
fendants’ ability to pay restitution. The condition need not be 
linked to a particular dollar amount to survive scrutiny. This 
condition  thus  makes  it  sufficiently  clear  when  defendants 
must notify the court of a change in their economic circum‐
stances. 
   5. Third‐Party Notification Requirement 
   Jerlene (but not Clark) also argues that special condition 
#12,  requiring  notification  to  third  parties,  is  fatally  vague. 
The condition, as proposed in the PSR, stated: 
       Notify,  as  directed  by  the  Probation  Officer, 
       third parties of risks that may be occasioned by 
       the defendant’s criminal record or personal his‐
       tory or characteristics and shall permit the Pro‐
       bation Officer to make such notifications and to 
       confirm  the  defendant’s  compliance  with  such 
       notification requirement. 
Jerlene adopted Clark’s objection to this condition at sentenc‐
ing,  and  therefore  we  review  for  abuse  of  discretion.  In  re‐
sponse to defendants’ objections, the district court modified 
the condition to add: 
       If  the  Probation  Officer  believes  notification  is 
       necessary,  she  shall  inform  the  defendant  and 
       seek the Court’s permission in advance. The de‐
       fendant shall be given 7 days advance notice in 
16                                           Nos. 15‐2890, 15‐2946 

       order  to  object  and  seek  legal  representation 
       from his attorney and/or the Federal Defender’s 
       Office.  If  the  defendant  does  not  object  within 
       the 7 day time frame, the Probation Officer shall 
       make the notification, with the Court’s permis‐
       sion. 
Accordingly,  the  modified  condition  requires  the  probation 
office to seek the court’s approval and gives defendants seven 
days’ notice before notifying or requiring notification of third 
parties. 
    Nonetheless, Jerlene argues that the revised condition re‐
mains vague under Thompson and Kappes. These cases found 
a similar condition that lacked a court‐approval requirement 
vague because there was “no indication of what is meant by 
‘personal history’ and ‘characteristics’ or what ‘risks’ must be 
disclosed  to  which  ‘third  parties.’”  Kappes,  782  F.3d  at  849 
(quoting Thompson, 777 F.3d at 379). The government argues 
that because, in this case, notification requires the court’s prior 
approval and gives defendants an opportunity to respond, the 
condition is permissible. 
    Although the district court’s modification softens the con‐
sequences  of  the  vagueness  we  identified  in  Thompson  and 
Kappes,  the  underlying  vagueness  remains. We  disapproved 
of the condition in Thompson and Kappes because we thought 
that “personal history,” “characteristics,” “risks,” and “third 
parties,” were impermissibly vague. The modified condition 
in this case still contains these vague terms and offers no ad‐
ditional guidance as to their meaning. We appreciate the dis‐
trict court’s effort to rescue this condition by adding a proce‐
dural  mechanism,  but  we  believe  that  it  is  appropriate  to 
tackle  vagueness  head‐on  by  defining  or  removing  vague 
Nos. 15‐2890, 15‐2946                                                17

terms. As we noted in Kappes, “[p]resumably, the meaning of 
these  terms  would  change  from  defendant  to  defendant, 
which makes definitions particularly important with this con‐
dition.” 782 F.3d at 849. Therefore, the district court abused its 
discretion by imposing this condition, and we must remand 
for resentencing of Jerlene with respect to this condition.2  
     On  remand,  the  district  court  should  define  these  vague 
terms or remove them. For example, according to the condi‐
tion as currently worded, defendants must notify third parties 
of “risks” associated with their “personal history or character‐
istics,” but it is unclear what part of their “personal history” 
and which “characteristics” are subject to this requirement. If, 
in  reality,  defendants  need  only  notify  third  parties  of  their 
criminal history, the terms “personal history” and “character‐
istics” should be excluded. In addition, the phrase “third par‐
ties” should be defined. If, for instance, “third parties” is in‐
tended  to  mean  employers  and  individuals  with  whom  de‐
fendants conduct business, it must be defined accordingly. 
     6. Requirement to Permit Probation Officer Visits 
    Finally, Clark contends that the condition that defendants 
“[p]ermit a probation officer to visit the defendants at any rea‐
sonable time at home and at work” is unwarranted and overly 
broad. Clark objected to this condition at sentencing, arguing 
that the condition would make it difficult for him to find em‐
ployment  and  that  he  could  confirm  his  employment  by 
providing the probation office with payment stubs. The dis‐
trict  court  overruled  the  objection.  The  court  noted  that  it 
would run contrary to the goals of the probation office to do 
                                                 
2  Since Clark did not challenge this condition on appeal, he has waived 

any argument regarding this condition. 
18                                          Nos. 15‐2890, 15‐2946 

anything to cause a defendant to lose his job and, in fact, the 
condition was intended to make supervision easier for the de‐
fendant. The court therefore refused “to tie the hands of the 
probation officer, or really, of the defendant” by limiting the 
probation office’s ability to confirm defendants’ employment. 
    We review for abuse of discretion. On appeal, Clark reit‐
erates that the condition is overbroad because there are other, 
less invasive ways for the probation office to confirm his em‐
ployment  status, such as calling  his employer  or  requesting 
proof of employment. However, we do not think that this con‐
dition is overly intrusive. We disapproved of a similar condi‐
tion  in  Thompson  because  it  “would  allow  the  probation  of‐
ficer to ‘visit’ the defendant at 3:00 a.m. every morning … .” 
777 F.3d at 380. By contrast, the condition in this case only per‐
mits probation officers to visit Clark at a “reasonable time.” 
In  addition,  this  condition  is  appropriate  under  the  circum‐
stances as defendants were convicted for defrauding the gov‐
ernment. 
                         III. Conclusion 
    For the foregoing reasons, we conclude that a limited re‐
mand  to  reconsider the  third‐party notification condition of 
Jerlene Bickart’s supervised release is appropriate. See United 
States v. Purham, 795 F.3d 761, 767 (7th Cir. 2015). Accordingly, 
we  VACATE  special  condition  #12  of  Jerlene  Bickart’s  super‐
vised release and REMAND to the district court for limited pro‐
ceedings consistent with this opinion. Defendants’ sentences 
are AFFIRMED in every other respect.